United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3015
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Robert Solomon

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                           Submitted: December 10, 2015
                             Filed: December 23, 2015
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      While Robert Solomon was serving a period of supervised release on a federal
criminal sentence, he admitted to the district court1 that he had violated his release


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
conditions. The court revoked supervised release and imposed a within-Guidelines-
range revocation sentence of 9 months in prison and 2 years of additional supervised
release. On appeal, Solomon contends that the 9-month prison sentence is
substantively unreasonable. Upon careful review of the record, we conclude that the
court did not abuse its discretion. See United States v. Miller, 557 F.3d 910, 915-16
(8th Cir. 2009) (standard of review). The judgment is affirmed, and we grant counsel
leave to withdraw.
                        ______________________________




                                         -2-